Citation Nr: 1715729	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for his lumbosacral spine disability in excess of 20 percent from July 1, 2010 to March 10, 2016 and in excess of 40 percent from March 11, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1998 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Veteran presented sworn testimony during a Video Conference Hearing Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's claims file.

In February 11, 2016, the Board remanded the Veteran's appeal for further development.  The appeal has since returned to the Board for adjudication.



FINDING OF FACT

On April 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to an increased rating for his lumbosacral spine disability in excess of 20 percent from July 1, 2010 to March 10, 2016 and in excess of 40 percent from March 11, 2016 was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating for his lumbosacral spine disability in excess of 20 percent from July 1, 2010 to March 10, 2016 and in excess of 40 percent from March 11, 2016 by the Veteran (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his authorized representative. 

38 C.F.R. § 20.204 . In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for entitlement to an increased rating for his lumbosacral spine disability in excess of 20 percent from July 1, 2010 to March 10, 2016 and in excess of 40 percent from March 11, 2016, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and the appeal as to this issue is therefore dismissed.

ORDER

Entitlement to an increased rating for his lumbosacral spine disability in excess of 20 percent from July 1, 2010 to March 10, 2016 and in excess of 40 percent from March 11, 2016 is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


